DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-32 and 37-38 directed to invention non-elected without traverse (see office action mailed on 1/8/21).  Accordingly, claims 19-32 and 37-38 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the remarks filed on 10/11/21 at pg. 3-5 applicant argues wherein the Thornes reference does not tach the use of a single coupling having two sections with reverse thread orientations wherein the threads of the first section are meant to engages the threads of the second portion of the shaft.  Instead, applicant is correct in that the device sited as a coupling is two separating coupling wherein each is meant to be received on either the first portion of the shaft and are separated from the second portion of the shaft by means of the expandable portion (Fig. 1 of Thornes) instead of a single body having two internally reversible threaded sections.  Therefore, applicant’s arguments are persuasive and the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or 
In addition, as to applicant’s inquiry on Pg. 2 regarding the drawings, the objection had been withdrawn and the notation of the objection of the office action summary is a typographical error.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775